Justices McClellan and Head
concur in the conclusion that the bill should be dismissed, but prefer to rest their decision upon the same ground, upon which the chancellor dismissed the bill, namely, that complainant must do equity, in reimbursing the Mobile Street Railway Company for the money expended by it, at least so far as the property of the Mobile & Spring Hill Railroad Company was enhanced in value thereby; and the Chief Justice and Justice Haralson concur in the conclusion also, that in any event, the complainant must do equity in this respect, before he can obtain the relief sought by his bill.
Affirmed.